DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16, 17, 18, 19, 20, and 22 are objected to because of the following informalities:  
In Claims 16-20, please change “the second particles” to “the second stationary phase particles” for antecedent basis from Claim 9.  
In Claim 22, line 3, after “proteins”, please change “though” to “through”.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 16, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al (“Utilization of a precolumn with size exclusion and reversed-phase modes for size-exclusion chromatographic analysis of polysorbate-containing protein aggregates”).
With regard to Claim 1, Fukuda et al (Fukuda) discloses that size-exclusion chromatography (SEC) is a useful method for quantification of protein aggregates because of its high throughput capacity and highly quantitative performance (Abstract). Fukuda discloses a chromatographic system for SEC comprising an inlet, an outlet, an analytic column having a first interior volume containing a first stationary phase, and a guard column having a second interior volume containing a second stationary phase (Page 69,Section 2.3, Shodex MSpak GF-4A precolumn connected to front of the main (analytic) column Tosoh TSKgel G3000SW-XL) in an Agilent 110 chromatography system in order to perform SEC-HPLC).
Fukuda discloses the inlet in fluid communication with the analytic column, and the analytic column in fluid communication with the outlet, wherein the first interior volume, has a first length and a first cross-sectional area normal to the first length, wherein the second interior volume has a second length and a second cross-sectional area normal to the second length (P69/Section 2.3, analytical column has a length of 300 mm (first length) with a first cross-sectional area normal to first length of 47.76 mm2 ((7.8 mm inner diameter / 2)^2*pi = 47.76 mm2); guard column has a second length of 10 mm and a second cross-sectional area normal to second length of 16.62 mm2).
Fukuda discloses wherein the second length is smaller than the first length and wherein the second cross-sectional area is smaller than the first cross-sectional area (P69/Section 2.3, second length of 10 mm is smaller than first length of 300 mm; second cross-sectional area of 16.62 mm2 is smaller than first cross-sectional area of 47.76 mm2).
With regard to Claim 2, Fukuda discloses wherein the first interior volume is in the form of a first cylinder, the first length corresponds to a length of the first cylinder, the first cross-sectional area corresponds to a circular cross-section of the first cylinder, the second interior volume is in the form of a second cylinder, the second cylinder corresponds to a length of the second cylinder and the second cross-sectional area corresponds to a circular cross-section of the second cylinder (P69/Section 2.3).
With regard to Claim 3, Fukuda discloses wherein the second cross-sectional area is less than 50% of the first cross-sectional area (P69/Section 2.3, 16.62 mm2 (second cross-sectional area) is 34.8% of 47.76 mm2 (first cross-sectional area)).
With regard to Claim 5, Fukuda discloses wherein the first cross-sectional area ranges from 30 mm2 to 120 mm2 (P69/Section 2.3, 47.76 mm2).
With regard to Claim 6, Fukuda discloses wherein the second length is less than 20% of the first length (P69/Section 2.3, 10 mm / 300 mm = 3.33%).
With regard to Claim 7, Fukuda discloses wherein the first length ranges from 50 mm to 500 mm (P69/Section 2.3, 300 mm).
With regard to Claim 8, Fukuda discloses wherein the guard column is integrated into an inlet end of the analytical column (P69/Section 2.3, the precolumn (guard column) was connected to the front of the main column with a stainless steel capillary and fittings).
With regard to Claim 9, Fukuda discloses wherein the first and second stationary phases comprise first and second stationary phase particles (P69/Section 2.3, analytic column comprising 5 micron particle size first stationary phase, guard column comprising 9 micron particle size second stationary phase).
With regard to Claim 10, Fukuda discloses wherein the first stationary phase particles have a diameter ranged from 1 to 10 micron (P69/Section 2.3).
With regard to Claim 16, Fukuda discloses wherein the first stationary phase particles and the second stationary phase particles are the same or different (P69/Section 2.3).
With regard to Claim 19, Fukuda discloses wherein the second particles have a diameter ranging from 1 to 10 µm (P69/Section 2.3, 9 micron particle size).
With regard to Claim 22, Fukuda et al (Fukuda) discloses that size-exclusion chromatography (SEC) is a useful method for quantification of protein aggregates because of its high throughput capacity and highly quantitative performance (Abstract). 
Fukuda discloses a chromatographic system for SEC comprising an inlet, an outlet, an analytic column having a first interior volume containing a first stationary phase, and a guard column having a second interior volume containing a second stationary phase (Page 69,Section 2.3, Shodex MSpak GF-4A precolumn connected to front of the main (analytic) column Tosoh TSKgel G3000SW-XL) in an Agilent 110 chromatography system in order to perform SEC-HPLC) (Claim 1).
Fukuda discloses a method of size exclusion chromatography comprising: (a) loading a solution comprising proteins into the inlet of the system of Claim 1, and (b) introducing a mobile phase into the inlet of the system in a volume sufficient to elute at least a portion of the proteins through the system and form an eluent stream at the outlet of the system (P69/Section 2.3, P70/Section 3.1, Column 1).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al (“Utilization of a precolumn with size exclusion and reversed-phase modes for size-exclusion chromatographic analysis of polysorbate-containing protein aggregates”), as applied to the claims above, as evidenced by Tosoh Bioscience LLC (“TSKgel G3000SWxl”).
With regard to Claim 11, Fukuda does not explicitly disclose that the Tosoh TSKgel G3000SWXL (300 mm x 7.8 mm, 5 µm particle size) has an average pore diameter ranging from 50 to 1000 Angstroms.
Tosoh Bioscience LLC discloses that the Tosoh TSKgel G3000SWXL (300 mm x 7.8 mm, 5 µm particle size) has a mean pore size of 25 nm, or 250 Angstroms. The mean pore size is taken to be the recited average pore size.
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda et al (“Utilization of a precolumn with size exclusion and reversed-phase modes for size-exclusion chromatographic analysis of polysorbate-containing protein aggregates”), as applied to the claims above, as evidenced by Shodex (“Pretreatment column for column switching method”).
With regard to Claim 18, Fukuda does not explicitly disclose that the stationary phase of the Shodex MSpak GF-4A 4.6 mm x 10 mm 9 µm particle size are porous particles.
However, Shodex discloses wherein the second stationary phase particles of the Shodex MSpak GF-4A 4.6 mm x 10 mm 9 µm particle size are porous particles (Page 1, 400 Angstrom pore size).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (“Utilization of a precolumn with size exclusion and reversed-phase modes for size-exclusion chromatographic analysis of polysorbate-containing protein aggregates”), as applied to the claims above.
With regard to Claim 4, Fukuda discloses all the limitations in the claims as set forth above. Fukuda discloses wherein the first cross-sectional area is 47.76 mm2 (P69/Section 2.3). However, Fukuda is silent to wherein the first cross-sectional area ranges from 10 mm2 to 40 mm2.
A cross-sectional area of 47.76 mm2 is only 20% higher than a cross-sectional area of 40 mm2, and well within the same order of magnitude of the claimed range, such that one of ordinary skill in the art would expect an analytic column having 47.76 mm2 to perform the same as an analytic column having the first cross-sectional area within the claimed range.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first cross-sectional area of Fukuda ranges from 10 mm2 to 40 mm2, since where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP § 2144.04(IV)(A), citing Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (“Utilization of a precolumn with size exclusion and reversed-phase modes for size-exclusion chromatographic analysis of polysorbate-containing protein aggregates”), as applied to the claims above, in view of Koza (“Developing SEC methods for proteins and modified proteins”).
With regard to Claims 12-15, Fukuda discloses all the limitations in the claims as set forth above. However, Fukuda is silent to wherein the first stationary phase particles comprise bulk material comprising covalently attached hydrophilic surface moieties (Claim 12), wherein the bulk material is a silicon-based inorganic-organic hybrid material (Claim 13), wherein the covalently attached hydrophilic surface moieties comprise dehydroxylated aliphatic groups (Claim 14), wherein the covalently attached hydrophilic surface moieties comprise hydroxy-terminated poly(alkylene oxide) groups (Claim 15).
Koza discloses theory and practice of SEC, several SEC columns from the ACQUITY line of columns, factors influencing component resolution, and ways to maximize SEC column life (Slide 3).
Koza discloses wherein the first stationary phase particles comprise bulk material comprising covalently attached hydrophilic surface moieties (Claim 12), wherein the bulk material is a silicon-based inorganic-organic hybrid material (Claim 13), wherein the covalently attached hydrophilic surface moieties comprise dehydroxylated aliphatic groups (Claim 14), wherein the covalently attached hydrophilic surface moieties comprise hydroxy-terminated poly(alkylene oxide) groups (Claim 15) (Slide 13, bridged ethyl hybrid particle and effective diol bonding, which provide a stable chemistry with minimal secondary interactions; significant reduction of undesired secondary interactions with respect to 100% silica-based diol coated columns).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the first stationary phase particles of Fukuda comprise bulk material comprising covalently attached hydrophilic surface moieties (Claim 12), wherein the bulk material is a silicon-based inorganic-organic hybrid material (Claim 13), wherein the covalently attached hydrophilic surface moieties comprise dehydroxylated aliphatic groups (Claim 14), wherein the covalently attached hydrophilic surface moieties comprise hydroxy-terminated poly(alkylene oxide) groups (Claim 15), as taught by Koza, in order to provide a stable chemistry with minimal secondary interactions and significant reduction of undesired secondary interactions with respect to 100% silica-based diol coated columns).
Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (“Utilization of a precolumn with size exclusion and reversed-phase modes for size-exclusion chromatographic analysis of polysorbate-containing protein aggregates”), as applied to the claims above, in view of Sepax Technologies (“TweenTrap Column”, 2019).
With regard to Claims 17 and 20, Fukuda discloses all the limitations in the claims as set forth above. Fukuda discloses that the MSpak GF-4A precolumn was very effective at trapping polysorbate 80 and polysorbate 20 in the on-line mode (P70/Section 3.1, Column 1).
However, Fukuda is silent to wherein the second stationary phase particles are non-porous particles (Claim 17), wherein the second stationary phase particles comprise a bulk material selected from an organic material (Claim 20).
Sepax Technologies discloses that the Sepax TweenTrap column is specifically designed for trapping surfactants, such as polysorbate 80/20, and can be run in tandem with SEC columns in aqueous samples, in order to remove the PS80/20 which can interfere with quantitative protein SEC analysis (Page 1). Sepax Technologies discloses that the packing support is composed of rigid, spherical, highly cross-linked (i.e., non-porous) poly(styrene divinylbenzene) (PS/DVB) bead with a particle size of 5 microns and a proprietary surface coating covalently bonded onto the PS/DVB support (Page 1).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to substitute the Shodex MSpak GF-4A precolumn stationary phase for the Sepax Technologies TweenTrap column comprising non-porous particles (Claim 17), wherein the second stationary phase particles comprise a bulk material selected from an organic material (Claim 20), since the substitution would yield nothing more than the predictable result of trapping PS80 and PS20 in order to prevent these surfactants from interfering with quantitative protein SEC analysis.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (“Utilization of a precolumn with size exclusion and reversed-phase modes for size-exclusion chromatographic analysis of polysorbate-containing protein aggregates”) in view of Sepax Technologies (“TweenTrap Column”, 2019), as applied to the claims above, as evidenced by Sepax Technologies (“TweenTrap Columns”, 2021).
With regard to Claim 21, Fukuda discloses all the limitations in the claims as set forth above. Sepax Technologies as cited in Claim 20 does not explicitly disclose that the proprietary surface coating covalently bonded onto the PS/DVB support (Page 1) comprises hydrophilic surface moieties.
Sepax Technologies 2021 discloses that the TweenTrap is non-porous (Page 2/Technical Specifications) and that the surface coating allows for both hydrophilic and lipophilic adsorptions of detergents (Page 1/Column Information), indicating the presence of hydrophilic surface moieties.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777